The identical question here presented was involved in No. 18375, Thomas L. Eggleston, Sr., v. Sinclair Oil  Gas Co. et al., this day decided by this court (132 Okla. 81,269 P. 306), and by stipulation of the parties, this case was submitted on the same briefs and oral argument.
The decision in Eggleston, Sr., v. Sinclair Oil  Gas Co. et al., supra, is therefore controlling here, and upon authority of that case it is ordered that the judgment herein be, and the same is hereby, affirmed.
MASON, V. C. J., and HARRISON, PHELPS, HUNT, CLARK, RILEY, and HEFNER, JJ., concur.